Title: To James Madison from Levett Harris, 24 August 1815
From: Harris, Levett
To: Madison, James


                    
                        Sir,
                        St Petersburg 12/24. August 1815.
                    
                    I take the liberty of recommending to the notice of Your Excellency the application I have made in my dispatch of this date, to the Secretary of State, in behalf of my nephew, John Levett Harris.
                    My nephew will have the honor of presenting this letter personally to your Excellency, and Should it not interfere with your other arrangements and dispositions, I persuade myself that the office I have Solicited for Mr. Harris, would, in the event of its being conferred on him, be executed with fidelity & advan[ta]ge to the public Service. I have the honor to be, with profound respect, Sir, Your most obedient Servant
                    
                        
                            LEVETT HARRIS
                        
                    
                